DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 2/7/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not met the burden to show the different groups as distinct.  This is not found persuasive because the different groups have found separate status in the art, and there is nothing of records to show the different groups as obvious variants, or overlapping is scope.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/7/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2011/0195235).
Regarding claims 1 and 3
Kato teaches ink composition, and discloses that the water content by percentage of the solvent is preferably from 70 to 100% by mass, and that a solvent other that water such as methanol, ethanol, or isopropyl alcohol may be used (paragraph 0158).
It is noted that all of the alcohols taught have a boiling point of less than 100 C, and Kato does not teach the use of an alcohol having a boiling point greater than 240 C in this composition.
The amounts of the alcohol solvent used in the reference and instant invention overlap. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Kato teaches the use of near-infrared absorptive fine-particles (i.e. infrared absorbent) dispersion and an infrared ink prepared from this dispersion (paragraph 0017).
Regarding claims 2 and  6

Kato teaches the use of infrared absorbents have maximum absorbance preferably in the range of 700 to 1,000 nm (paragraph 0097).
Based on the two conditions taught above by Kato, it is expected that the ratio of the absorption coefficient from 380 to 700 nm to an absorption coefficient from 700 to 1,000 nm would be less than 0.5.
Regarding claim 4
Kato teaches the use of resins, including polyurethane resins (paragraph 0121).
Regarding claim 5
Kato teaches the use of 5 to 40 % by mass of the ink of the resin binder (paragraph 0239).
Regarding claim 7
Kato teaches that silicone based surfactants may be used (paragraph 0114).
Regarding claims 8-9
Kato teaches that the amount of infrared absorptive compound is preferably from 0.1 to 5% by mass (paragraph 0109). As such the mass ratio of the alcohol to the infrared absorbent overlaps with the claimed range. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734